1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      AMY ENGLISH,
7
                           Plaintiff,
8                                                      2:19-cv-01314-APG-VCF
      vs.                                              ORDER
9     GEICO GENERAL INSURANCE COMPANY,
10                         Defendant.

11

12          Before the court is Amy English v. Geico General Insurance Company, case number 2:19-cv-
13   01314-APG-VCF. This case is closed.
14          Accordingly,
15          IT IS HEREBY ORDERED that the parties DO NOT have to file a new proposed discovery plan
16   and scheduling order by September 10, 2019.
17

18          DATED this 6th day of September, 2019.
                                                            _________________________
19
                                                            CAM FERENBACH
20
                                                            UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
